EXHIBIT 3.6 THE SECURITIES REPRESENTED BY THIS WARRANT CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SHARES UNDER THE SECURITIES ACT OR AN EXEMPTION FROM THE SECURITIES ACT. ANY SUCH TRANSFER MAY ALSO BE SUBJECT TO COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS AND THE LAWS OF OTHER APPLICABLE JURISDICTIONS. COMMON STOCK PURCHASE WARRANT For the Purchase of Shares of Common Stock, $0.0001 par value of ShiftPixy, Inc., a Wyoming Corporation Whereas the person(s) listed as “Subscriber” in the “Subscription Agreement,” a copy of which is attached hereto and incorporated herein by reference, has entered into such Subscription Agreement in connection with a purchase from ShiftPixy, Inc., a Wyoming corporation (the “Corporation”), of “Units” of the Corporation that include, with regard to each such Unit, the following components: ·
